Title: To James Madison from John Quincy Adams, 9 May 1801 (Abstract)
From: Adams, John Quincy
To: Madison, James


9 May 1801, Berlin. No. 192. Reports having had audience with king on 5 May, when he delivered his letter of recall and took leave. “I assured him according to my instructions of the sincere wishes of the American government that the friendship and harmony subsisting between the two Nations might be continued; and he directed me to transmit the assurances of the same disposition on his part, and of his good wishes for the prosperity of the United States.” Encloses copy of letter of recredence. Reports that he declined the customary gift to departing ministers.
 

   
   RC and enclosure (DNA: RG 59, DD, Prussia, Letters of J. Q. Adams). RC 1 p.; docketed by Wagner. Enclosure 1 p., in French.


